dvtignmal rev ame see 20u441032 a uniform issue list jul se tep legend taxpayer a decedent w amount d amount e amount f employer b insurance_company k company a dear mr in a letter dated date as supplemented by correspondence dated date you requested a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code as applicable to an annuity described in code sec_403 pursuant to code sec_403 the following facts and representations have been submitted under penalty of perjury in support of the ruling requested decedent w was a participant in a code sec_403 plan through her employer employer b following her death as the surviving_spouse of decedent w taxpayer a was entitled to a lump sum death_benefit of of his wife's account balance under the sec_403 plan taxpayer a’s entitlement under his wife’s sec_403 plan totaled amount d in order to avoid immediate taxation of the lump sum distribution taxpayer a requested a direct_rollover of the distribution of amount d that was payable to him after her death company a provided recordkeeping services to decedent w’s sec_403 plan on may lump sum death_benefit be directly rolled over to an individual_retirement_account ira in his name at insurance_company k taxpayer a signed a form supplied by company a requesting that his - company a sent a check for of taxpayer a's lump sum on june distribution amount f to insurance_company k for taxpayer a's benefit as a result of an administrative error the remaining amount e was withheld as if the distribution were taxable and amount e was sent to the internal_revenue_service the service as federal income taxes withheld when the taxpayer received his form 1099-r from company a showing his rollover_distribution as a taxable_distribution he discovered that part of the lump sum had been withheld as federal_income_tax on the distribution taxpayer a contacted company a on february was discovered by company a the form 1099-r was corrected to show the distribution as a non-taxable distribution even though taxes have been withheld about the error on the form 1099-r at that time the clerical_error it has been represented that the withholding error was beyond the control of the taxpayer a based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount e because the failure to waive such requirement would be a hardship and against equity or good conscience with respect to your request to waive to day rollover requirement sec_403 of the code provides in relevant part that any amount distributed out of an annuity_contract described in sec_403 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 of the code relating to annuities code sec_403 provides that if any portion of the balance_to_the_credit of an employee in a b annuity_contract is paid to him in an eligible_rollover_distribution within the meaning of sec_402 and the employee transfers any portion of the distribution to an eligible_retirement_plan described in sec_402 then the distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which it was distributed sec_402 defines an eligible_retirement_plan for purposes of subsection c as including an ira described under sec_408 sec_403 provides that rules similar to the rules of paragraphs through and of sec_402 shall apply for purposes of sec_403 sec_403 provides in relevant part that any amount transferred in a direct trustee-to-trustee transfer in accordance with sec_401 shall not be includible in gross_income for the taxable_year of the transfer sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras sec_402 of the code provides in general that where a surviving_spouse receives a distribution attributable to the deceased spouses’ eligible_retirement_plan the surviving_spouse shall treat the distribution in the same manner as if the surviving_spouse were the employee sec_401 of the code provides that a_trust shall not constitute a qualified_trust under this section unless the plan of which such trust is a part provides that if the distributee of any eligible rollover distribution- i elects to have such distribution paid directly to an eligible_retirement_plan and ii specifies the eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe such distribution shall be made in the form of a direct trustee-to-trustee transfer to the eligible_retirement_plan so specified sec_401 of the code provides that for purposes of code sec_401 a the term eligible_retirement_plan has the meaning given such term by sec_402 with an exception not pertinent to this ruling_request thus a direct transfer defined in code sec_401 may be made into an ira sec_1_401_a_31_-1 of the income_tax regulations question and answer-5 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is not currently includible in the distributee’s gross_income under sec_402 and is exempt fron the 20-percent withholding imposed under sec_3405 of the code sec_1_401_a_31_-1 of the income_tax regulations question and answer-15 provides in relevant part that a direct_rollover described in code sec_401 is a distribution and rollover of the eligible_rollover_distribution and not a transfer of assets and liabilities thus for example the consent and requirements of code sec_401 a a and apply to transactions described in code sec_401 a code sec_402 provides that except as provided in subparagraph b paragraph shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information provided by taxpayer a demonstrates a failure on his part to satisfy the requirements of code sec_402 which stemmed from his relying on company a to execute a direct_rollover of amount d from the sec_403 plan in which decedent w participated at her death to an ira set-up and maintained in his name with insurance_company k company a neglected to follow taxpayer a’s instructions and rolled over only percent of amount d the actions of company a resulted in taxpayer a's failure to satisfy the code sec_402 rollover requirements with respect to amount e therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount e thus taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount e or any portion thereof to an ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contributions the contributed amounts will be considered rollover_contributions within the meaning of sec_402 of the code as applicable to an annuity described in code sec_403 pursuant to code sec_403 please note that pursuant to code sec_401 this ruling letter does not authorize the roll over of any amounts required to be distributed no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact vm ldii flease address all correspondence to se t ep ra t3 sincerely yours ee ances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
